Case: 12-11367   Date Filed: 04/26/2013   Page: 1 of 5


                                                       [DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 12-11367
                      Non-Argument Calendar
                    ________________________

                 D.C. Docket No. 1:10-cv-03012-SCJ



KEVIN DAVY,
MARVIN COPELAND,
RICKY DELANEY,

                                                       Plaintiffs-Appellants,

MARTHA A. MILLER,
Trustee,

                                                                    Plaintiff,

                                versus

STAR PACKAGING CORPORATION,
EDWARD KNAPPER,
BRIAN LORD,
SETH JONES,

                                                      Defendants-Appellees.
               Case: 12-11367     Date Filed: 04/26/2013     Page: 2 of 5


                            ________________________

                    Appeals from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                    (April 26, 2013)

Before HULL, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      Kevin Davy, Marvin Copeland, and Ricky Delaney appeal pro se the

summary judgment in favor of Star Packaging Corporation. Davy, an employee of

Star, and Copeland and Delaney, former employees of Star, complained separately

about disparate treatment and a hostile work environment because of their race, in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a)(1),

2000e-3(a); retaliation for opposing discriminatory practices, in violation of Title

VII, id., and of their right to the full and equal benefit of all laws, id. § 1981; and

negligent hiring and retention in violation of state law. Delaney also complained

that Star retaliated against him for attempting to exercise his rights under the

Family and Medical Leave Act. 29 U.S.C. § 2615. We dismiss the appeals by

Copeland and Delaney for lack of jurisdiction, and we affirm the summary

judgment in favor of Star and against Davy’s complaint.

      Copeland lacks standing to appeal. In 2009, when Copeland petitioned for

bankruptcy, his claims of discrimination and retaliation became property of the


                                            2
               Case: 12-11367    Date Filed: 04/26/2013    Page: 3 of 5


bankruptcy estate. See 11 U.S.C. § 541(a); Parker v. Wendy’s Int’l, Inc., 365 F.3d

1268, 1272 (11th Cir. 2004). As a result, only the trustee of Copeland’s estate,

who the magistrate judge recognized as the real party in interest, can appeal the

summary judgment against Copeland’s claims.

      Delaney failed to file a timely notice of appeal to invoke this Court’s

jurisdiction. See Rinaldo v. Corbett, 256 F.3d 1276, 1278 (11th Cir. 2001). Davy

filed pro se a notice of appeal ostensibly for himself, Copeland, and Delaney, but

the notice was ineffective for the latter two men without their signatures. See Fed.

R. Civ. P. 11(a); Theriault v. Silber, 579 F.2d 302, 302 n. 1 (5th Cir. 1978).

Although Copeland and Delaney filed a joint notice of appeal, they filed that notice

more than 30 days after entry of the judgment they sought to appeal. See Fed. R.

Civ. P. 4(a)(1).

      The district court did not err when it entered summary judgment against

Davy’s complaint of racial discrimination under Title VII and section 1981. Davy

failed to establish that Star treated white employees more favorably than him. See

Crawford v. Carroll, 529 F.3d 961, 970 (11th Cir. 2008). Davy argues that white

employees were paid more and were disciplined less severely by Star, but the

uncontroverted evidence establishes that Star hired Davy at a rate of $13 an hour to

operate the Inno-Lok machine; he remained the highest compensated Inno-Lok

operator; Star transferred Davy to the press machine at his request to increase his


                                          3
              Case: 12-11367     Date Filed: 04/26/2013    Page: 4 of 5


pay, but he asked to return to the Inno-Lok; and both Davy and a white employee,

Don Middendorf, received warning notices on the same day for failing to notice

the same production error. Davy also argues that he trained white employees who

were promoted over him, but the two employees identified by Davy are dissimilar

in that one employee “left [and later]. . . c[a]me back to Star,” and the second

employee “is a press operator.” Davy also argues that he was denied training on

the Totani machine, but the undisputed evidence establishes that Davy called in

sick during training on the Totani machine and was removed from the machine at

his request. And Davy failed to establish that he suffered harassment so severe or

pervasive that it altered the terms and conditions of his employment and resulted in

a hostile working environment. See Jones v. UPS Ground Freight, 683 F.3d 1283,

1292 (11th Cir. 2012). Davy argues about racially-charged remarks that a vendor

for Star made in his presence, but Davy testified that he never saw the vendor after

he reported the incident to the executive vice president of Star. And Star

established, without dispute, that it directed the vendor not to deliver his product

during Davy’s shift and later terminated the vendor’s contract when he violated

that directive. Davy also argues that he was “offen[ded]” when he overheard a

joke about “rednecks” and “hillbillies,” but he admits that the joke disparaged

“poor whites,” not African-Americans. Davy makes other arguments in support of

his claims of discrimination, but arguments “not raised in the district court and


                                           4
               Case: 12-11367    Date Filed: 04/26/2013   Page: 5 of 5


raised for the first time in an appeal will not be considered by this court.” Access

Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).

      The district court also did not err when it entered summary judgment against

Davy’s complaint of retaliation. Davy argues that Star retaliated against him for

filing a charge of discrimination by moving him to the press machine and failing to

train him on the Totani machine, but neither action had a materially adverse effect

on Davy. See Crawford, 529 F.3d at 973. The undisputed evidence establishes

that Davy’s rate of pay remained the same despite the changes in his work

assignments.

      We DISMISS the appeals by Copeland and Delaney, and we AFFIRM the

summary judgment in favor of Star.

      DISMISSED IN PART, AFFIRMED IN PART.




                                          5